DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 5 and 9 are cancelled and claims 1, 3-4, 6-8, and 10-12 are amended. Claims 1-4, 6-8, and 10-12 filed 12/23/21 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

6. 	Claims 1-4, 6-8, and 10-12 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Suelberg (2017/0330164) in view of Yau (2015/0045947) and Insolia et al (2009/0306819).
Re Claims 1, 8, 12: Suelberg discloses comprising: 
and a memory unit coupled with the processor unit, wherein the processor unit is configured to execute programmed instructions stored in the memory unit for enabling auto-pairing of the processor unit with a user device (see [0032, 0033] disclose memory); 
decoding the unique alphanumeric code to retrieve data associated to multiple tasks or multiple commands associated with delivery of the one or more products through the vending device (see [0045] discloses allowing user to purchase goods by vending machine with mobile application and data relay application 330 transmitting data associated with user’s current available balance, thereby decoding);
receiving a unique alphanumeric code from the user device auto-paired with the vending device, wherein the unique alphanumeric code corresponds to one or more products selected from a list displayed on the user device ([0037] discloses unique identifier associated 
However, Suelberg fails to explicitly disclose the following. Meanwhile, Yau discloses:
automatically pressing multiple keys of the keypad based, along with the delivery commands, upon the data retrieved from the unique alphanumeric code in order to trigger the delivery of the one or more products (see [0109] vending unit does not have buttons for selecting a product to vend, therefore user has to use mobile device to do so, [0112] discloses using communication module 714 to receive products, [0114] discloses using mobile electronic device 720 to do so, [0121] discloses tapping/selecting/clicking/selecting link).
From the teaching of Yau, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Suelberg’s invention with Yau’s disclosure of automatically pressing in order for “… a two-way exchange based vending machine (see Yau Abstract).”
However, Suelberg and Yau fail to disclose the following. Meanwhile, Insolia discloses:
a processor unit retrofitted with the vending device (see [0027] vending bridge configured as retrofit device, [0076] retrofitting vending bridge 500 into vending machine, [0116] vending bridge 500 configured as retrofit device).
From the teaching of Insolia, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Suelberg’s and Yau’s inventions with Insolia’s disclosure of a retrofitted processor unit in order for “… dispensing good or services (see Insolia Abstract).”

Re Claim 3: Suelberg discloses wherein the processor unit further comprises a communication port enabling electronic coupling of the keypad with the processor unit (see [0034] discloses communication ports).
Re Claim 4: Suelberg discloses wherein the processor unit further comprises a transceiver enabling communication of the processor unit with the user device located within a predefined distance from the self-service terminal (see [0034, 0043] discloses transceivers). 
Re Claims 6, 10: Suelberg discloses wherein the auto-pairing is performed based upon scanning of a QR code displayed on a vending device, or auto-polling of one or mroe vending devices, or tactile inputs received from a user, or voice commands received from the user, or gesture inputs received from the user, or geo-spatial data associated with the user device and the one or more vending devices (see [0047] discloses various inputs).
Re Claim 11: Suelberg discloses wherein the user device and the processor unit of the vending device are communicatively coupled with each other through a wireless communication protocol selected from a group comprising, Bluetooth communication protocol, Near Field Communication (NFC), Radio Frequency (RF) protocol, an infra-red (IR) protocol, and ZigBee protocol (see [0029] discloses wireless protocols such as NFC and Bluetooth).
7. 	Claim 7 is rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Suelberg (2017/0330164) in view of Yau (2015/0045947) and Insolia et al (2009/0306819), further in view of Roesbery et al (2015/0324725).

wherein the memory unit stores a predefined mapping of the multiple keys and the multiple tasks or the multiple commands associated with the delivery of the one or more products (see [0020] discloses planogram map). 
From the teaching of Roesbery, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Suelberg’s, Insolia’s, and Yau’s inventions with Roesbery’s disclosure of automatically pressing in order for “… the automatic selection, assignment, and monitoring of items… (see Roesbery Abstract).”
Response to Arguments
8.	Applicant’s arguments with respect to claims 1-4, 6-8, and 10-12 filed 12/23/21 have been considered but are not found to be convincing. The applicant argues that the following is not disclosed: “a processor unit retrofitted with the vending device.” The Examiner respectfully disagrees as the new Insolia reference is used to teach this disclosure above.
Next, the applicant argues that the following is not disclosed: “receiving a unique alphanumeric code from the user device auto-paired with the vending device, wherein the unique alphanumeric code corresponds to one or more products selected from a list displayed on the user device.” The Examiner respectfully disagrees. Instead of relying upon Walker, Suelberg is relied upon to teach this disclosure. In [0037], Suelberg discloses an unique identifier associated with vending machine 110, and in [0045-0046], Suelberg also discloses an unique identifier associated with selected item and vending machine).

Conclusion
9.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hughes (How Brands Can Win in Online Grocery: How Food Brands Can Harness The Rise of Online Grocery, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Fawaad Haider/
Examiner, Art Unit 3687 

/DENNIS W RUHL/Primary Examiner, Art Unit 3687